department of the treasury internal_revenue_service te_ge eo examinations tax_exempt_and_government_entities_division number release date uil commerce street mc dal dallas tx date february taxpayer’s ld number person to contact identification_number telephone number in reply refer to last date for filing a petition with the tax_court certified mail - return receipt requested dear a final adverse determination regarding your exempt status under sec_501 of this is the internal_revenue_code irc our favorable determination_letter to you dated december as an 20xx is hereby revoked and you are no longer exempt under sec_501 organization described in sec_501 c of the irc effective january 20xx a our adverse determination was made for the following reasons you have not established that you are operated exclusively for an exempt_purpose or that you have been engaged primarily in activities that accomplish one or more exempt purposes within the meaning of sec_501 contributions to your organization are no longer deductible under sec_170 of the code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits following addresses for declaratory_judgment you may write to the courts at the united_states tax_court second street nw washington dc us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc the taxpayer_advocate_service ias is an independent organization within the irs that can help protect your taxpayer tights we can offer you help if your tax problem is causing a if you hardship or you’ve tried but haven’t been able to resolve your problem with the irs qualify for our assistance which is always free we will do everything possible to help you if you prefer you may contact your visit taxpayeradvocate irs gov or call local taxpayer_advocate at taxpayer_advocate_service we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours ut lr aria hooke director exempt_organizations examinations enclosures publication department of the treasury internal_revenue_service tax exempt and government entities exempt_organizations examinations pa wember taxpayer identification seation number number form tax_year s ended person to contact 1d number contact numbers telephone fax number manager’s name id number manager’s contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years letter rev catalog number 34809f what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service -fax for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely wane boete director eo examinations letter rev catalog number 34809f enclosures report of examination 886-a form_6018 form 4621-a copy of form 1023ez streamline application_for tax-exempt status copy of determination_letter dated date publication publication letter rev catalog number 34809f form 886a name of taxpayer explanation of items department of the ‘treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx date of final report may 20xx governments rebuttal issues whether from federal_income_tax under sec_501 of the internal_revenue_code continues to qualify for exemption facts applied for tax-exempt status by filing form 1023-ez streamlined application_for recognition of exemption under sec_501 of the internal_revenue_code on october 20xx and was granted tax-exempt status as a c on december 20xx with an effective date of october 20xx was incorporated on june 20xx in the state of was selected for audit to ensure that the activities and operations align with their approved exempt status was sent letter with information_document_request idr attachments on september 20xx one of the idrs’s requested the organization to provide a complete copy of their original organizing document and any amendments response was received from were included in the response the organizing documents were dated may 20xx by the state of the purpose of said organization is to establish a on october 20xx the organizing documents in county organization does not have the required dissolution clause required by all c organizations dissolution clause upon the dissolution of the organization assets shall be distributed for one or more exempt purposes within the meaning of sec_501 of the internal_revenue_code or corresponding section of any future federal tax code or shall be distributed to the federal government or to a state_or_local_government for a public purpose any such assets not disposed of shall be disposed of by a court of competent jurisdiction in the county in which the principal office of the organization is then located exclusively for such purposes or to such organization or organizations as said court shall determine which are organized and operated exclusively for such purposes currently does not meet the organizational_test of a 501_c_3_organization form 886-a crev department of the treasury - internal_revenue_service page -1- form 886a department of the ‘treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended december 20xx on october 20xx states they are a producer only and surrounding areas response received from market with the mission of providing consumers in with locally-grown foods and farm products the markets goal is to provide a venue for the social educational and economic strength that stems from our region’s agricultural heritage the market and its vendors strive to educate the population and visitors within a 0-mile radius of prepared food and value-added products county on the benefits of using fresh locally grown and or are uniquely and directly educational because they bring together farmers and eaters they give an opportunity for consumers and the general_public to learn how to identify compare and properly handle and prepare local food choices the consumer also may learn how a product is grown or raised and its dietary information the market's vendors give samples providing an opportunity to try out new products which generates interest in locally grown foods and their producers the market also features a display and information table run by the master gardeners twice a month during the growing season to educate the consumer about their own gardens and gardening issues such as tomato blight soil testing questions composting insects and so much more master preservers also attend the market at least once during the height of the growing season they are available for the consumers to get information on the many ways they can preserve the produce they purchase or grow in their own gardens since beginning they have engaged in a market where farmers and other vendors sell their products to the community at large vendors are allowed to sell vegetables herbs and herb products fruits baked goods cut flowers meat eggs and dairy products live plants and other items which include jams and jellies soaps honey syrup and other handmade crafts from farm sources on the condition they are selling one of the above other items the vendor membership fees per season are dollar_figure with a dollar_figure stall fee the market can hold up to vendors this revenue helps to pay for the market management rental fees and insurance for the location and product insurance that covers all produce and products that are sold at our location for the tax_year 20xx the 20xx ran from may 20xx to november market is on saturdays from a m to p m is managed through their board members the board spends of their time creating and managing the cooperation no one on the board receives any monetary form 886-a rev department of the treasury - internal_revenue_service page -2- poem 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx compensation or reduction of market fees board members are elected by the vendors for a 0-year term market coordinator promotes the market produce and products on facebook and adds educational material about agriculture and agricultural products that would interest and educate the consumer market coordinator is an independent_contractor and works an estimated hours estimating time for meetings market open hours organize and manage advertising community outreach answering emails phone calls grant writing managing vendors and customers website and social media management vendors are selected by the board_of directors after submitting a pre-application form and the board decides whether to accept an application based on the product s the person is looking to sell membership requirements and vacancies has promoted the market through the dissemination of newspaper ads in several papers banners flyers facebook building and hosting a website and building a presence in the local farmers market community the website includes basic information regarding the location and hours that the markets operate the budget indicates that the gross_receipts consist of a grant for dollar_figure membership dues of dollar_figure stall fees dollar_figure and sponsor income of dollar_figure expenses include advertising awards contract services facilities and equipment maintenance and insurance total expenses were identified as dollar_figure law internal_revenue_code irc sec_501 of the code exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_511 of the internal_revenue_code imposes a tax at corporate rates under sec_11 on the unrelated_business_taxable_income of certain tax-exempt organizations treasury regulations regulation sec_1_501_c_3_-1 of the regulations provides that to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section organizational_test or the operational_test it is not exempt if an organization fails to meet either the form 886-a rev department of the treasury - internal_revenue_service page -3- form 886a name of taxpayer explanation of items department of the ‘treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx regulation sec_1_501_c_3_-1 of the regulations provides that an organization will be it engages regarded as operated exclusively for one or more exempt purposes only if primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose regulation sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests regulations sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening of the burdens of government and promotion of social welfare by organizations designed to accomplish any of the above purposes or i to lessen neighborhood tensions ii to eliminate prejudice and discrimination iii to defend human and civil rights secured_by law or iv to combat community deterioration and juvenile delinquency regulations sec_1_501_c_3_-1 of the regulations provides that the term educational as used in sec_501 of the code relates to a the instruction or training of the individual for the purposes of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community revrul_61_170 1961_2_cb_112 held that an association composed of professional private duty nurses and practical nurses which supported and operated a nurses’ registry primarily to afford greater employment opportunities for its members was not entitled to exemption under sec_501 of the code although the public received some benefit from the organization’s activities the primary benefit of these activities was to organization’s members revrul_67_216 1967_2_cb_180 established that a nonprofit organization formed and operated exclusively to instruct the public on agricultural matters by conducting annual public fairs and exhibitions of livestock poultry and farm products may qualify for exemption from federal_income_tax under sec_501 of the internal_revenue_code of the principal activities and exhibits of the fair are educational they are planned and managed by persons whose business it is to inform the public in general and farmers form 886-a rev department of the treasury - internal_revenue_service page -4- foun 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended december 20xx in particular about the resources of the region and the methods by which they may be conserved utilized and improved in addition the overall activities of the fair are conducted in such a fashion and on such subjects as will enlighten the viewers and participants on the newest and best techniques of farming and on other matters useful and beneficial to them and to the community revrul_68_167 1968_1_cb_255 held that a nonprofit organization created to market the cooking and needlework of needy women may be exempt from tax under sec_501 of the code the organization operated a market where it sold the cooking and needlework of these women who were not otherwise able to support themselves and their families the organization provided a necessary service for needy women by giving them a market for their products and sources of income revrul_71_395 1971_2_cb_228 a cooperative art gallery was formed and operated by a group of artists for the purpose of exhibiting and selling their works and did not qualify for exemption under sec_501 of the code it served the private purposes of its members even though the exhibition and sale of paintings may be an educational activity in other respects revrul_73_127 1973_1_cb_221 the service held that an organization that operated a cut-price retail grocery outlet and allocated a small portion of its earnings to provide on- the-job training to the hard-core unemployed did not qualify for exemption the organization’s purpose of providing training for the hardcore unemployed was charitable and educational within the meaning of the common_law concept of charity however the organization’s purpose of operating a retail grocery store was not the ruling concluded that the operation of the store and the operation of the training program were to distinct purposes since the former purpose was not recognized charitable purpose the organization was not organized and operated exclusively for charitable purposes revrul_78_86 held denial of an organization formed by various merchants to provide customer parking a parking arrangement whereby merchants join together to provide parking for their customers at a reduced_rate serves the merchants’ private interests by encouraging the public to patronize their stores thus it cannot be said to be operated exclusively for charitable purposes under sec_501 of the code revrul_80_287 1980_2_cb_185 involved a nonprofit lawyer referral service that arranged at the request of any member of the public an initial half-hour appointment for a nominal charge with a lawyer whose name was on an approved list maintained by the organization as a rule providing services of an ordinary commercial nature in a community even though the undertaking is conducted on a nonprofit basis is not regarded as conferring a charitable benefit on the community unless the service directly accomplishes one of the established categories of charitable purposes the organization’s activities were directed toward assisting individuals in obtaining preventive form 886-arrev department of the treasury - internal_revenue_service page -5- forni 886a department of the ‘i'reasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended december 20xx or remedial legal services and as such were not specifically designed to confer a charitable benefit on the community although the lawyer referral service provided some public benefit a substantial purpose of the program was promotion of the legal profession in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will preclude exemption under sec_501 of the code regardless of the number or importance of truly exempt purposes thus the operational_test standard prohibiting a substantial non-exempt purpose is broad enough to include inurement private benefit and operations that further nonprofit goals outside the scope of sec_501 its in 70_tc_352 the court found that a corporation formed to provide consulting services did not satisfy the operational_test under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit primary purpose was not charitable educational or scientific but rather commercial in addition the court found that the organization's financing did not resemble that of the typical sec_501 organizations it had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations in easter house v u s cl_ct aff'd 846_f2d_78 fed cir cert_denied 488_us_907 109_sct_257 102_led_246 the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a nonexempt commercial purpose the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization's argument that the adoption services merely complemented the health- related_services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization's operation of an adoption service which in and of itself did not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite department of the treasury - internal_revenue_service form 886-a rev page -6- foun 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx in american institute for economic research v united_states f 2d9 ct_cl the court considered the status of an organization that provided analysis of securities and industries and of the economic climate in general it sold subscriptions to various periodicals and services providing advice for purchases of individual securities the court noted that education is a broad concept and assumed that the organization had an educational purpose the court concluded however that the totality of the organization’s activities which included the sale of many publications as well as the sale of advice for a fee to individuals was more indicative of a business than that of an educational_organization the court held that the organization had a significant non- exempt commercial purpose that was not incidental to the educational purpose and that the organization was not entitled to be regarded as exempt cir the court_of_appeals in 950_f2d_365 upheld a tax_court decision tcmemo_1990_484 that an organization operating restaurants and health food stores in a manner consistent with the doctrines of the seventh day adventist church did not qualify under sec_501 of the code the court found substantial evidence to support a conclusion that the organization’s activities furthered a substantial nonexempt purpose including that the operations were presumptively commercial the organization competed with restaurants and food stores used profit-making pricing formulas consistent with the food industry and incurred significant advertising costs application of law is not organized and operated exclusively for charitable educational or religious purposes consistent with sec_501 of the code nor sec_1_501_c_3_-1 of the income_tax regulations and therefore fail to meet the operational_test the organization helps to facilitate the sale of produce baked goods and other items for the benefit of the seller organization advertises promote and inform potential buyers about the market and your primary activities revolve around setting up the vendor spaces as a catalyst for facilitating the sale_of_goods for local farmers and other organizational members alike organization pays insurance for the location of the farmers market and for the produce and products sold at the farmers market sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code you engaged in substantial non-exempt activity similar to commercial enterprise by operating a market selling various goods to the public vendors participating in your market pay a fee to rent their space and then are free to set sale form 886-a rev department of the treasury - internal_revenue_service page -7- form 886a department of the ‘treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended december 20xx prices to maximize sales and profits for their own benefit you therefore do not operate exclusively for exempt purposes contrary to sec_1_501_c_3_-1 of the regulations you are operated for the substantial purpose of providing private benefit to vendors of the products at your market although the market includes educational events more than an insubstantial part of your activities are in furtherance of the non-exempt purpose of being a profitable outlet for your vendors you not only provided the outlet for them to sell their products you provided marketing and cover overhead expenses that the vendors would otherwise have to expend because your governing body members are also vendors this private benefit constitutes inurement sec_1_501_c_3_-1 of the regulations provides in part that the term ‘educational’ as used in sec_501 of the code relates to the instruction of the public on subjects useful to the individual and beneficial to the community as described above your facilitation of produce sales is not educational nor is advertising your farmer's market within your organization only a limited amount of time and resources are devoted to educational and charitable activities and purposes with the meaning of sec_501 of the code any consumer education you provide is incidental to the sale of the vendors’ products you are similar to the organization described in revrul_61_170 in your case your primary purpose is to provide a commercial market for vendors while the public may benefit from an increase in market selection and the educational programs that you provide the overall purpose of your organization is to serve and benefit the vendors selling at the market and not the general_public you are unlike the organization in revrul_67_216 because your principle purpose is to facilitate vendor sales and connect buyers with sellers you devote a majority of your time and resources to this purpose you utilize resources to assist local and regional farmers as well as other producers to gain visibility to potential buyers through the vehicle of your farmer’s market your website includes a vendor list that includes his or her products sold at the market you encourage the public to support the vendors at your market each vendor would otherwise be responsible for the expense of providing the same services on an individual basis therefore you do not qualify for exemption unlike the organization described in revrul_68_167 you do not serve needy individuals who are not otherwise able to support themselves and their families your activities are in effect identical to those of the cooperative art gallery described in revrul_71_395 you operate for the purpose of providing space to local farmers and vendors to exhibit and sell their products exhibiting and promoting the sales of products for the benefit of private individuals does not qualify for exemption under sec_501 of the code form 886-a rev department of the treasury - internal_revenue_service page -8- foan 886a name of taxpayer explanation of items department of the ‘treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx you are similar to the organization described in revrul_73_127 because the operation of the farmers’ market and your provision for educational programs are two distinct purposes because the operation of a market is not recognized as a charitable or educational purpose you are not operated exclusively c purposes you are like the organization in revrul_80_287 which provided that where regular commercial services even if offered on a non-profit basis did not directly accomplish one of the established types of charitable purposes an organization and does not qualify for exemption because your activities are directed at promoting and facilitating the sale of products selected by vendors for increasing sales and you were formed to provide an improved market for products and expand sales opportunities you were not formed to further exclusive sec_501 purposes while consumers at the market may receive information about products this is not serving an exclusive educational purpose also since vendor set their own prices sales of products confer no charitable benefit to the community therefore you are not substantially serving established sec_501 purposes and do not qualify for exemption an organization is not operated exclusively for charitable purposes and thus will not qualify for exemption under sec_501 if is substantial in nature better business bureau of washington d c v united_states you devote a substantial amount of your time resources and activities to creating an event for vendor sales your expenses are directed towards attracting potential buyers and facilitating produce sales you maintain a vendor list and are actively involved in the sales process as these are not serving exclusively c purposes and are not insubstantial in nature you are like the organization in the above ruling it has a single non-charitable purpose that a substantial part of your activities consists of providing a marketplace for private individuals to sell their produce and other goods to members of the public at prices established by the vendor vendors are selected based upon consumer demand for their products and not for any charitable or educational_purposes vendors select and set product prices for sale to maximize profits and sales as seen in b s w group and_easter house a lack of public support is further evidence that an organization is operating for commercial purposes and not for charitable purposes essentially most of your income is derived from vendor fees and dues because you conduct activities similar to a commercial business you do not meet the requirements for exemption under sec_501 of the code you are like the organizations described in the american institute for economic research v united_states and living faith inc v commissioner you are operating a market in competition with other commercial markets your sale of products such as fruits vegetables cookies wines breads and coffee is indicative of a business your sources of revenues are mainly from vendor dues and vendor fees and your expenses are mainly for marketing supplies insurance and professional fees your market is a significant form 886-a rev department of the treasury - internal_revenue_service page -9- boar 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended december 20xx non-exempt commercial activity that is not incidental to the achievement of other educational_purposes organizations rebuttal to proposed revocation organization replied march 20xx with a rebuttal to proposed revocation letter and 886-a dated december 20xx the organization believes that the requirements of the regulations issued pursuant to said statutory section namely sec_1_501_c_3_-1 because the serves the purposes of the advancement of education the lessening of the burdens of government the promotion of social welfare by an organization designed to accomplish the above purposes and to combat community deterioration in this case does meet the our community which suffers from the horrible effects of obesity diabetes and other obesity related illnesses and the scourge of opioids and other drugs needs our the is the source of encouragement of healthy lifestyles through healthy eating and gardening for both good nutrition and exercise the educates children and adults on how affordable fresh vegetables and fruits are contrary to popular belief teaches vegetable preparation and educates people on the variety of fresh locally grown vegetables and fruits not sharing in the sales at all is not about profits with the market the market further is the means of not only encouraging but also making it possible for the farm community in our area to raise healthy often organic vegetables and fruits and at this place where the farmers and general community come together there is an atmosphere created and promoted which improves the social welfare of our community and combats the community deterioration that we are fighting so hard here in county first concerning the ways in which the lessens the burden of the government direct your attention to the enclosure entitled diabetes prevention managing risk factors provided by our local hospital which points to the out-of-control diabetes problem due to childhood obesity and adult obesity the adult obesity rate in county for 20xx was see attachment enclosed herein which is traced back in great part to a poor diet as it shows we live in an area of the united_states where between and of the population suffers from diabetes form 886-arev department of the treasury - internal_revenue_service page -10- porn 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer schedule no or exhibit year period ended december 20xx the the consumption of vegetables and fruits a key factor in successfully managing diabetes as indicated in the enclosed document from educates the community on good healthy eating habits which include hospital enclosed are examples of some of the many programs run by through the county over the recent years far beyond these educational programs the market provides an attractive enjoyable place to come to learn how to cook the vegetables where there is always a lively discussion of different recipes and where people come to buy one item but end up leaving with many more healthy eating choices further promotes the social welfare of this community which thereby the combats community deterioration by providing a place where each saturday the community gathers and visits in a healthy environment and everyone comes away having learned something and having gained something from the experience that cannot be overlooked relative to lessening the by providing the education and means by which the public can learn the to cook and consume healthy vegetables and fruits serves to reduce not only diabetes but also other obesity and poor diet related illnesses suffered in our community which thereby lessens the burden of government there is no doubt that prevention or control of one case of diabetes in a child or adult saves tens of thousands if not hundreds of thousands of dollars most often which comes from the government that is necessary for hospitalization amputation of limbs and other treatment needed as diabetes progresses one aspect of the burden of government promoting social welfare and combating community deterioration is the role the plays in encouraging local farmers and making it possible for local farmers to raise vegetables and fruits to supplement their meager livelihoods and making it thereby possible for them to remain in the profession of farming our community every year loses many farmers because it is so difficult in our area for farmers to make financial ends meet as alongtime -_leader and attorney in this area have seen the number of farming families dwindle all too much because despite the long hours and hard work it is too difficult to make ends meet the ability to supplement the farmer’s income with vegetables and fruits raised in the farmer’s garden provides an important supplement to their income and allows them to remain on the family farm as a result the burden on government of unemployed families and the deterioration of the community when there is a loss of farm families is combatted by providing a location time and place where the community can gather with the local farmers and purchase the fresh vegetables and fruits which it would be difficult and usually impossible for the farmers to otherwise market department of the treasury - internal_revenue_service form 886-arev page -11- 886a ror name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx allows local farmers to diversify their crops which combats moreover the community deterioration by preserving the environment specifically by allowing farmers to diversify their crops this protects the environment by improving soil quality preventing soil erosion which protects the farm_land and local water sources allowing crop rotation allowing contour planting which promotes soil conservation and all of this promotes ecological balance thereby preventing environmental deterioration eg no need to use pesticides if crops are diversified which thereby promotes natural predation finally the organizational requirement that was identified in your letter concerning dissolution of the organization has now been met with the required paragraph having been added to the organization’s by-laws by amendment please see the enclosed unanimous consent of the board_of directors of county please understand that the our community that certainly meets both the letter and spirit of the c designation serves many important purposes to on april 20xx he stated the during phone call with power_of_attorney amendment to the by-laws were not added to the articles of incorporation and were not sent to the state of but he was willing to do so government’s position by providing a profitable outlet for local farmers and vendors you are primarily serving the private interests of the businesses and individuals who come to your market to sell their products the facts show the gathering of residents for educational_purposes is secondary to the commercial activities that occur at your market governments position to rebuttal organizations rebuttal identified organization does not meet the organizational_test as they did not send amended by-laws with the dissolution clause to the state for approval corporations must include the amendment of dissolution as part of their articles of incorporation and it must be approved through the state of you are not described under sec_501 of the code or sec_1_501_c_3_-1 because you do not meet the organizational or operational tests if an organization fails either the organizational or operational_test it cannot qualify as an exempt_organization under sec_501 of the code form 886-a rev department of the treasury - internal_revenue_service page -12- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended december 20xx second you do not meet the operational_test under sec_1 c - d ii because you are operating for the private interests of your members the facts show that activity similar to a commercial enterprise by operating an open market for farmers and other vendors engaged in substantial nonexempt while the public may have benefitted from an increase in market selection and the educational programs that the organization provided the overall purpose of the organization was to serve and benefit the vendors selling at the market and not the general_public the provision of a marketplace for the sale_of_goods is not an educational activity nor is it charitable because it is not limited to a charitable_class as in revrul_68_167 1968_1_cb_255 revrul_85_1 holds that lessening the burdens of government occurs only if the governmental_unit formally recognizes the activities of the organization to be its burden this objective manifestation may be evident in the interrelationship between the organization and the governmental_unit the organization’s activities are an integral part of a larger governmental program and the organizations funded governmental expenses the fact that a governmental_unit expresses approval of an organization’s activities doesn’t establish that the organization is lessening the burdens of government revrul_85_2 sets forth two requirements for an organization to qualify for exemption under sec_501 by lessening the burdens of government these requirements are an organization’s activities must be activities that a governmental_unit considers to be its burdens and the activities of the organization must actually lessen such governmental burdens an organization which claims to lessen the burdens of government must demonstrate that any private benefit received by individuals or businesses is both qualitatively and quantitatively incidental to its exempt purposes to be qualitatively incidental the private benefit must be a necessary concomitant of activities which benefits the public at large form 886-a crev department of the treasury - internal_revenue_service page -13- form 886a department of the ‘t'reasury - internal_revenue_service explanation of items schedule no or exhibit year period ended december 20xx name of taxpayer to be quantitatively incidental the private benefit must be insubstantial in the context of the overall public conclusion the organization does not qualify for recognition of exemption from federal_income_tax as an organization described in sec_501 of the code because you do not meet the organizational or operational_test therefore you are not described in sec_501 based on the foregoing reasons the organization does not qualify for exemption under sec_501 and its tax-exempt status should be revoked form_1120 return should be filed for tax periods after january 20xx form 886-a rev department of the treasury - internal_revenue_service page -14-
